In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 16‐3595

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


RONALD JOHNSON,
                                                Defendant‐Appellant.


         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
          No. 11 CR 290 — Joan Humphrey Lefkow, Judge. 



      ARGUED MAY 16, 2017 — DECIDED AUGUST 11, 2017


   Before BAUER, FLAUM, and KANNE, Circuit Judges.
   BAUER, Circuit Judge.  Defendant Ronald Johnson entered a
conditional guilty  plea  to one count of possession  of  heroin
with intent to distribute, 21 U.S.C. § 841(a)(1), reserving the
right  to  appeal  the  denials  of  his  motions  to  suppress  the
evidence found in his condominium. Johnson now challenges
those denials. We affirm.
2                                                     No. 16‐3595

                      I.  BACKGROUND
    A. Search Warrant Affidavit
    On April 12, 2011, Agent Paul Matuszczak of the Bureau
of Alcohol, Tobacco, Firearms, and Explosives, applied for a
search warrant for Johnson’s condominium located at 728 W.
Jackson  Blvd.,  Unit  #310,  in  Chicago,  Illinois  (the  “Jackson
residence” or “condo”). The search warrant affidavit, which
also  incorporated  by  reference  an  affidavit  submitted  in
support of the search of informant Loren Coleman’s residence,
included the following information.
   On March 30, 2011, a grand jury returned an indictment
charging Coleman with two counts of being a felon in posses‐
sion of a firearm, 21 U.S.C. § 922(g), and two counts of posses‐
sion of heroin with intent to distribute, 21 U.S.C. § 841(a)(1).
On  that  same  day,  the  district  court  issued  a  warrant  for
Coleman’s arrest.
    On  April  12,  2011,  ATF  agents  executed  the  warrant  at
Coleman’s  residence,  located  in  Chicago,  Illinois.  During  a
protective sweep, the agents observed a tannish substance on
a  bedroom  dresser  that  appeared  to  be  heroin.  The  agents
asked  for  permission  to  search  the  apartment,  but  Coleman
refused. After reading Coleman his Miranda rights, the agents
asked  about  the  substance;  Coleman  responded  that  it  was
heroin for his personal use, that he used heroin the previous
night, and that he expected to suffer from withdrawal within
two hours.
   After the agents escorted Coleman out of the apartment and
placed him in a law enforcement vehicle, they interviewed his
No. 16‐3595                                                         3

wife,  Charisse  Coleman,  at  the  residence.  According  to
Charisse, Coleman kept a gun in the bedroom. She said that the
last time she saw Coleman use the gun was on December 31,
2010, when she observed him shoot a round out of the resi‐
dence’s window. According to Charisse, Johnson and Coleman
had been selling heroin for the past 20 years. She told agents
that Johnson was the leader of a crew of five to six other heroin
dealers, who were all members of the Gangster Disciples. She
said that, over the past year, Coleman would acquire heroin
from  Johnson  and  resell  it.  She  stated  that,  up  until  a  few
months prior, Johnson and Coleman would bag heroin at her
residence  and that  she had  occasionally passed through the
room  where  they  were  completing  this  task.  She  recalled
seeing  Johnson  and  Coleman  in  her  residence  with  heroin,
guns, and money in October or November 2010. She said that
she overheard several phone conversations between Coleman
and Johnson in 2011 that involved code words for heroin deals.
She stated that a few months prior Coleman told her that he
and  Johnson  began  bagging  the  heroin  at  Johnson’s  new
residence located in Greektown, a neighborhood in Chicago;
Agent Matuszczak testified that the condo is directly across the
highway  from  the  Chicago  neighborhood  known  as
“Greektown.” Charisse ultimately consented to the search of
the residence.
   The agents then re‐approached Coleman and told him they
would transport him to the hospital before he got sick. Cole‐
man  then  said,  unprompted,  “That  shit  up  there  ain’t
[Charisse’s], let’s work out a deal.” Agents responded that they
could  not  make  him  a  deal.  The  agents  read  Coleman  his
Miranda rights again and provided him a waiver form, which
4                                                     No. 16‐3595

he signed. Coleman then told the agents that he had two guns
and 100 grams of heroin inside the residence. The agents again
asked Coleman for consent to search; he agreed. Coleman was
then transported to the hospital.
    Despite receiving consent from both Coleman and Charisse,
agents obtained and executed a search warrant for Coleman’s
residence where they found a variety of drug paraphernalia,
two guns, and approximately 168 grams of heroin.
    At  some  point,  Coleman  was  again  advised  of  and  had
waived his Miranda rights before being interviewed by agents.
During the interview, Coleman stated that he bought 150‐200
grams  of  heroin  per  week  from  Johnson  and  that  Johnson
provided most of the heroin he sold. He purchased drugs at
Johnson’s condo, which he told the agents was unit #310 at the
Jackson  residence.  He  would  pay  Johnson  $13,000  for  200
grams of heroin, but, frequently, would pay Johnson a portion
of the $13,000 up front and pay the remaining balance after he
sold the drugs. He stated that he bought 200 grams of heroin
from Johnson at his condo on April 10, 2011, for which he paid
him $6,500 and promised to pay the remaining $6,500 after he
sold  the  heroin.  Agents  showed  Coleman  a  driver’s  license
photo of Johnson, and Coleman indicated that the person in the
photo was the same person who he bought heroin from on a
weekly basis.
   The  agents  performed  a  search  on  a  law  enforcement
database  for  Johnson’s  and  Coleman’s  prior  convictions.
According to the search, Coleman had three  convictions for
manufacturing and delivering a controlled substance. He also
had  convictions  for  passing  a  forged  check,  possession  of  a
No. 16‐3595                                                    5

controlled substance, and aggravated unlawful discharge of a
firearm in a vehicle. The search for Johnson’s criminal history
revealed that he had a state conviction in 2002 for manufactur‐
ing and delivering a controlled substance.
   Agents  also  performed  a  search on  two other  databases,
Westlaw and Accurint, for more information on Johnson. The
databases revealed that the registered owner of unit #310 was
Francine  Johnson.  The  Accurint  database  listed  Ronald
Johnson  as  a  person  “associated”  with  this  address.  Agent
Matuszczak  indicated  in  the  affidavit  that,  based  on  his
experience, a person associated with this address could mean
several things, including that the person listed the address on
a utility bill, credit card application, or a library card.
   Agents also inquired about Johnson with the Chicago Police
Department who informed the agents that it was running an
ongoing money laundering investigation involving Johnson.
Based  on  their  investigation,  CPD  officers  concluded  that
Francine was Johnson’s sister, but she did not actually live at
the address. CPD officers also followed Johnson to and from
the  condo  on  several  occasions,  including  twice  on  Febru‐
ary 25, 2011. According to CPD records, Johnson received a
parking ticket outside the residence in December 2010.
    Agent Matuszczak testified that individuals who possess
150‐200  grams  of  heroin  are  distributing  drugs,  and  drug
dealers often keep drugs, money, records, and weapons at their
residences. Based on this information, he concluded that there
was probable cause to believe contraband relating to criminal
conduct would be found in the Jackson residence.
6                                                         No. 16‐3595

    B. Johnson’s Arrest
    On  April  12,  2011,  ATF  agents  obtained  and  executed  a
search warrant for Johnson’s condo.1 During the search, the
agents seized approximately 4.8 kilograms of heroin, approxi‐
mately  $155,000  in  cash,  a  digital  scale,  plastic  baggies,  and
other items used to repackage and sell drugs. In a post‐arrest
interview,  Johnson  admitted  owning  the  drugs  and  money
found in the condo. 
    C. Procedural History
     On  May  11,  2011,  Johnson  was  indicted  on  one  count  of
possession of heroin with intent to distribute. On June 23, 2011,
Johnson moved to quash the search warrant and suppress the
evidence, claiming that the government lacked probable cause
to  support  the  issuance  of  the  search  warrant.  He  claimed,
among other things, that the search warrant affidavit did not
contain sufficient information about Coleman and Charisse’s
credibility and reliability.
    On September 20, 2011, the district court denied the motion,
finding  that  the  search  warrant  was  supported  by  probable
cause and that, even if the search warrant was not supported
by probable cause, the agents relied on the warrant in good
faith.
   Johnson  then  moved  to  reconsider,  reiterating  the  same
arguments in his initial motion. The district court continued
the  motion  because  Johnson’s  counsel  withdrew  due  to  a


1
    The search warrant for the Coleman and Johnson’s residences were both
issued by Magistrate Judge Jeffrey Gilbert.
No. 16‐3595                                                        7

conflict.  With  new  counsel,  Johnson  filed  a  supplemental
motion  to  suppress  and  requested  an  evidentiary  hearing
under Franks v. Delaware, 438 U.S. 154 (1978). 
    On June 27, 2012, the district court denied the motions and
the request for a Franks hearing. The court found that Johnson’s
arguments supporting his request for a Franks hearing were
either  factually  inaccurate  or  based  on  omissions  that  were
immaterial.
   On May 22, 2013, Johnson pleaded guilty pursuant to a plea
agreement,  reserving  the  right  to  appeal  the  denial  of  his
motions  to  suppress.  He  was  sentenced  to  121  months’
imprisonment. This appeal followed. 
                        II.  DISCUSSION
    Johnson contends that the district court erred in denying his
motions to suppress and his request for a Franks hearing. When
reviewing the denial of a motion to suppress, we review the
district court’s legal conclusions de novo and factual findings
for clear error. United States v. Glover, 755 F.3d 811, 815 (7th Cir.
2014). We review a district court’s denial of a Franks hearing for
clear error, but any legal determinations that factored into its
ruling are reviewed de novo. United States v. Jones, 208 F.3d 603,
606 (7th Cir. 2000).
    Johnson argues that the district court erred in denying his
suppression motion because the search warrant affidavit was
not supported by probable cause. “A search warrant affidavit
establishes probable cause when it sets forth facts sufficient to
induce a reasonably prudent person to believe that a search
thereof  will  uncover  evidence  of  a  crime.”  United  States  v.
8                                                        No. 16‐3595

Gregory,  795  F.3d  735,  741  (7th  Cir.  2015)  (citation  omitted).
Where, as here, an affidavit is the only evidence presented in
support  of  a  search  warrant,  the  validity  of  the  warrant
depends solely on the strength of the affidavit. United States v.
Carson, 582 F.3d 827, 831–32 (7th Cir. 2009).
    Where the affidavit is supported by information from an
informant, we employ a totality‐of‐the‐circumstances inquiry
to  determine  whether  that  information  establishes  probable
cause  for  the  search.  Gregory,  795  F.3d  at  741.  This  inquiry
encompasses several factors, including: “the level of detail, the
extent of firsthand observation, the degree of corroboration, the
time between the events reported and the warrant application,
and  whether  the  informant  appeared  or  testified  before  the
magistrate.”  Glover,  755  F.3d  at  816.  No  one  factor  is
dispositive; a deficiency in one factor may be compensated by
a stronger showing in others. United States v. Peck, 317 F.3d 754,
756  (7th  Cir.  2003)  (citation  omitted).  We  give  “great
deference”  to  the  issuing  judge’s  conclusion  that  there  is
probable cause. United States v. Robinson, 724 F.3d 878, 884 (7th
Cir. 2013) (citation omitted). 
   The known facts and circumstances here support a finding
of probable cause. Coleman’s description of the activities at
Johnson’s  condo  was  detailed  and  based  on  firsthand
knowledge. He specified that he purchased 150‐200 grams of
heroin from Johnson on a weekly basis. He described to agents
the manner in which he paid for the heroin and how much it
cost.  He  told  agents  the  location  where  he  purchased  the
heroin, and he specified the unit number of the condo. He told
agents that his most recent purchase of 200 grams of heroin at
No. 16‐3595                                                           9

Johnson’s condo was on April 10, 2011, merely two days before
agents obtained and executed a search warrant at the condo.
    Moreover,  Coleman’s  statements  were  corroborated  by
Charisse’s  account  of  previously  observing  Johnson  and
Coleman’s  drug‐dealing  activities  and  knowing  about  their
long‐term relationship. Charisse described to agents how she
saw Coleman  and  Johnson bag heroin at her  residence. She
also  told  agents  that  Coleman  told  her  that  they  recently
switched  to  bagging  heroin  at  Johnson’s  new  residence  in
Greektown, which is across the highway from where Johnson’s
condo was located. She provided information regarding the
extent of Johnson and Coleman’s relationship, such as being in
the same gang and dealing heroin for the past 20 years.
    The affidavit included other corroborating information as
well, although with limited significance. The Accurint search
showed  that  Johnson  was  “associated”  with  the  Jackson
residence.  Agent  Matuszczak  explained  that  “associated”
means  that  the  person  listed  the  address  on  a  utility  bill  or
library  card.  Agents  also  learned  more  about  Johnson’s
association with the condo unit from CPD officers who were
investigating him for money laundering. Although the parking
ticket outside the condominium building also has very limited
significance, it is one of several pieces of evidence that show
Johnson’s  association  with  the  location.  While,  as  Johnson
argues,  none  of  these  facts  directly  indicate  that  Johnson
distributed heroin at the condo, they do further support the
reliability of Coleman’s statements that it was Johnson’s condo. 
   Johnson  takes  issue  with  the  fact  that  Coleman  was  an
untested, newly arrested informant who used heroin the night
10                                                     No. 16‐3595

before and had impending symptoms of heroin withdrawal.
But this narrow view of the evidence is contrary to our totality‐
of‐the‐circumstances inquiry. Despite being a newly arrested
informant, whose statements we take with a “greater dose of
skepticism,” United States v. Olson, 408 F.3d 366, 370–71 (7th
Cir. 2005), Coleman’s admissions that he purchased and dealt
drugs were statements against his penal interest and thus “a
weighty  factor  in  establishing  probable  cause  even  if  the
statements have not been proven reliable[,]” United States v.
Lake, 500 F.3d 629, 633 (7th Cir. 2007). It was clear that, even at
his  own  expense,  his  primary  motivation  was  to  protect
Charisse  from  criminal  liability,  giving  him  a  “strong
incentive” to provide accurate information to the agents. Olson,
408 F.3d at 371 (citation omitted). Indeed, the affidavit noted
that  Coleman  was  cooperating  in  hopes  of  receiving
consideration on criminal charges. Moreover, the recent nature
of Coleman’s latest heroin transaction at Johnson’s condo gave
agents further reason to rely on his statements. See Lake, 500
F.3d at 633 (citation omitted).
    Additionally,  Johnson  supplies  further  reason  to  find
Coleman  reliable  and  credible.  In  Johnson’s  attempts  to
discount the fact that Coleman was able to identify a driver’s
license  photo  of  him,  he  argues  that  this  fact  is  unhelpful
because  “agents  knew  that  the  Colemans  and  Mr.  Johnson
were friends who had known each other for a long time … .”
Indeed, the affidavit made this long‐term relationship apparent
when  it  provided  Charisse’s  statements  that  Coleman  and
Johnson had been in the same gang and sold heroin for the past
20 years.
No. 16‐3595                                                                 11

    We  have  considered  Johnson’s  other  arguments  on  the
probable‐cause issue, but none merit discussion.2 Because the
search warrant affidavit was supported by probable cause, the
district court properly denied Johnson’s motions to suppress. 
    Finally, Johnson’s argument that the district erred when it
denied  his  request  for  a  Franks  hearing  is  equally  without
merit.  The  first  alleged  omission  is  immaterial,  the  second
alleged omission is not even an omission, and the third alleged
omission is not an omission because the alleged contradictory
statement  did  not  present  itself  until  May  2011,  after  the
warrant  was  issued.  The  district  court  properly  determined
that  Johnson’s  allegations  about  omissions  in  the  search
warrant  affidavit  did  not  amount  to  the  “substantial
preliminary showing” required to obtain a Franks hearing. 438
U.S. at 170. We find no error. 
                          III.  CONCLUSION
    The judgment of the district court is AFFIRMED.




2
    Johnson also challenges the district court’s determination that the good‐
faith  exception  would  apply  as  an  alternative  ground  for  denying  his
motions to suppress. See United States v. Watts, 535 F.3d 650, 656–57 (7th Cir.
2008) (citing United States v. Leon, 468 U.S. 897, 920 (1984)). Because we hold
that  the  search  warrant  was  supported  by  probable  cause  and  thus  not
unconstitutional, we need not address this argument.